Citation Nr: 0926241	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service connected right knee and 
lumbar spine disabilities.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee (the "right 
knee disability").

3.  Entitlement to an increased rating for lumbar para 
vertebral myositis, L3-L4 and L4-L5 bulging disc with L5 
radiculopathy (the "back disability"), currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to 
December 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In March 2007 and April 2008, the Board remanded the claims 
to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.

The Board notes that additional evidence has been added to 
the record since the RO last adjudicated this case in a 
February 2009 Supplemental Statement of the Case.  This 
evidence is either duplicative of previous evidence 
considered by the RO or not relevant to the issues at hand.  
As such, it would not be prejudicial to the Veteran to 
proceed with adjudicating the claims at this time.  See 
38 C.F.R. §§ 19.9, 20.1304.

The Board further notes that the Veteran's representative has 
raised a claim of entitlement to service connection for major 
depressive disorder as secondary to service-connected 
disabilities.  See Appellant's Post-Remand Brief dated May 
2009.  

This issue, which has not been developed and adjudicated by 
the RO, is referred to the RO for appropriate action.

The issue of entitlement to a higher rating for right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability did not did not have 
its onset until several years after separation from active 
service, is not shown to be etiologically related to active 
service, and is not caused or aggravated by service-connected 
disabilities.

2.  The Veteran's chronic orthopedic manifestations of 
service-connected lumbar spine intervertebral disc syndrome 
(IVDS) is manifested by motion loss which, when functional 
impairment on use is considered, more nearly approximates the 
criteria for forward flexion limited to 30 degrees or less.

3.  The Veteran's chronic neurologic manifestations of 
service-connected lumbar spine IVDS is manifested by right 
lower extremity radiculopathy resulting in pain and numbness 
sensations with slight muscle weakness and sensory deficit, 
and left lower extremity radiculopathy resulting in pain and 
numbness sensations with slight muscle weakness but no 
sensory deficit.

4.  The Veteran is not shown to have experienced 
incapacitating episodes IVDS having a total duration of at 
least 6 weeks in any given 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  The criteria for a 40 percent rating for the chronic 
orthopedic manifestations of lumbar spine IVDS, as well as 
separate 10 percent evaluations for the chronic neurologic 
manifestations in both lower extremities, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
(DCs) 5237, 5243, 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Left knee disability

The Veteran served on active duty from October 1988 to 
December 1990.  STRs are negative for complaint or treatment 
for left knee symptoms or injury.  The Veteran had two 
separate twisting injuries to his right knee, but did not 
report any left knee symptoms.

Overall, the Board must find that the STRs provide probative 
evidence against this claim, failing to show left knee 
injury, lay report of left knee symptoms, or diagnosis of a 
chronic left knee disability in service.

The post-service medical records first reflect the Veteran's 
treatment for left knee pain in February 1994.  At that time, 
a VA clinical record noted the Veteran's history of a right 
shoulder and left knee injury approximately one week 
previous, providing evidence against the current claim with 
the Board.  The Veteran was diagnosed with bursitis, and an 
X-ray examination report described early degenerative 
osteoarthritis of the knee joint.  Thereafter, a magnetic 
resonance imaging (MRI) scan conducted in June 2004 
demonstrated an oblique tear at the posterior horn of the 
lateral meniscus, degenerative changes of the medial and 
lateral joint compartments with subchondral cyst formation at 
the medial tibial plateau, and small joint effusion.  An 
April 2005 VA Compensation and Pension (C&P) examination 
indicated a diagnosis of patellofemoral dysfunction.

The Veteran has variously reported the onset of left knee 
symptoms in service with persistent or recurrent symptoms 
thereafter.  For instance, on a September 1990 VA 
examination, the Veteran reported pain symptoms in the lower 
aspect of his left knee which was treated in service.  In 
February 2005, he reported a history of symptoms of left knee 
arthritis beginning in 1989-90.  On VA C&P examination in May 
2007, the Veteran reported the onset of left knee pain in 
1989 when he was using crutches and knee immobilizer for his 
right knee disability.  The Veteran has also argued that left 
knee arthritis was demonstrated within the first postservice 
year.

However, on VA examination in February 2004, the Veteran 
described left knee pain over the last 6 months.  Notably, 
this is the first medical record documenting treatment for 
left knee pain.

The Board notes that the Veteran's report of treatment for 
left knee pain in service, and having arthritis shown by X-
ray examination within the first postservice year, is clearly 
not accurate, providing evidence against the reliability of 
his statements.  It not simply that this statement is "not 
confirmed" by the evidence of record, it is rebutted by the 
evidence of record.  The medical record first reflects the 
Veteran's treatment for left knee pain in 1994, following a 
post-service injury.  At that time, X-ray examination 
demonstrated early degenerative osteoarthritis.  

Overall, the Veteran's allegation of persistent and recurrent 
symptoms of left knee disability since service is not 
consistent with the entire evidentiary record and his 
statement are outweighed by the service and post-service 
medical record.  Based on the above, the Board finds that 
service connection may not be established based on chronicity 
in service or post-service continuity symptoms first seen in 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

The Board finds that as arthritis was not shown to have 
manifested within one year from service, the presumptive 
provisions of 38 C.F.R. § 3.309(a) do not apply.

The Board further finds that the persuasive competent 
evidence of record establishes that the Veteran's left knee 
disability is not proximately due to service-connected 
disability.

In May 2007, the Veteran underwent VA C&P examination which 
included review of the claims folder.  At that time, the 
Veteran reported the onset of left knee pain in 1989 when he 
was using crutches and knee immobilizer for his right knee 
injury with chronic left knee pain thereafter.  He alleged 
that his left knee pain was compensatory for his right knee 
condition.  After examination and review of the claims 
folder, the examiner opined that it was less than likely that 
the Veteran's left knee condition was related to his service-
connected right knee or spine condition, and was more than 
likely related to chronic degenerative changes as a result of 
aging, obesity, musculoskeletal deconditioning due to 
physical inactivity and a genetic predisposition for 
osteoarthritic conditions.  The examiner supported this 
opinion with reference to orthopedic literature which 
revealed no credible peer reviewed studies that supported a 
contention that post traumatic degenerative changes of one 
joint may induce degenerative changes in a contralateral 
joint or that post traumatic degenerative changes of the 
spine may induce degenerative changes in a lower extremity 
joint.

Overall, the May 2007 VA C&P examination report provides more 
strong probative evidence against this claim, finding it 
unlikely that the Veteran's left knee disability bears any 
etiological relationship to service-connected disability 
based upon review of the claims folder and reference to 
orthopedic literature. 

Additional evidence includes a February 2004 VA C&P 
examination, based upon review of the claims folder, which 
diagnosed mild degenerative joint disease of the left knee, 
and provided opinion that it was not at least as likely as 
not that the Veteran's degenerative joint disease of the left 
knee was secondary to lumbar myositis or due to bulging discs 
in his lumbar spine.

Overall, the February 2004 VA C&P examination report provides 
evidence against this claim, corroborating in part the 
finding of the May 2007 VA C&P examiner.

The Board is cognizant of a VA clinical record entry dated 
February 2005 which attributed the Veteran's osteoarthritis 
(OA) as secondary to obesity, spinal cord compression (SCC) 
and sedentary activity level.  At that time, the Veteran was 
being evaluated for diffuse upper limb numbness, and the 
Veteran reported a history of symptoms of knee arthritis 
beginning in 1989-90 when he was in good weight.

Overall, the impression by the February 2005 VA clinician 
holds little, if any, probative value in support of this 
claim.  Notably, it is unclear from this clinical entry if 
the examiner was specifically referring to left knee 
osteoarthritis and, in any event, provides no supporting 
rationale for the conclusion reached.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign the doctor's opinion").  

Furthermore, the Board finds that the examiner's acceptance 
of a history of left knee arthritis symptoms beginning in 
service to be factually rejected, providing an additional 
basis to discount the probative value of this opinion.  See 
Reonal, 5 Vet. App. at 460-61.

The Board further finds that there is no competent evidence 
of record suggesting that the Veteran's left knee disability 
had its onset in service or is otherwise related to service.  
The Board finds that the theory of direct service connection 
is not supported because there was no diagnosis of, or 
specific treatment for, a left knee disability in service.  
As held above, the Board rejects the Veteran's claimed 
history of treatment for left knee symptoms in service as 
well as his claimed history of persistent or recurrent 
symptoms since service.  The Board also finds no basis for 
the Veteran's argument that arthritis of the left knee was 
demonstrated within one year from his discharge from active 
service.

In light of such findings, the Board that medical opinion on 
this theory of service connection is not warranted as there 
is no basis for any examiner to conclude that the Veteran's 
left knee disability is related to his period of active 
service.  As noted above, the May 2007 VA C&P examiner 
attributed the Veteran's left knee disability to factors 
unrelated to service.

Simply stated, the Board finds that the service and post-
service records provides evidence against this claim on 
direct, presumptive and secondary service connection 
theories.

The Veteran has offered his personal opinion that his left 
knee disability is related to service or proximately due to 
service-connected disability.  As a lay person not shown to 
be trained in medicine, the Veteran is simply not competent 
to offer an opinion on matters requiring medical expertise.  
Accordingly, his etiology assertions cannot be accepted as 
the type of competent evidence required to establish service 
connection.  Espiritu, 2 Vet. App. at 494.

In summary, the Board must find that the credible lay and 
medical evidence does not show that the Veteran manifests a 
current left knee disability related to active service or 
additional impairment caused by a service-connected 
disability.  As a whole, the service and post-service medical 
records provide highly probative evidence against the claim.  
The preponderance of the evidence is against service 
connection for this disability on direct, presumptive and 
secondary service connection theories.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.

Lumbar spine disability

Historically, the Veteran was medically discharged from 
active service due to chronic low back pain.  An RO rating 
decision dated February 1991 granted service connection for 
lumbar paravertebral myositis with L5 left lower extremity 
radiculopathy, and assigned an initial 20 percent rating 
under DC 5295.  This contemplated lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  See 38 C.F.R. § 4.71a, DC 5295 (1990).

An October 1996 rating decision increased the disability 
evaluation to 40 percent disabling, effective May 16, 1996, 
under DC 5295-5292.  This rating contemplated severe 
limitation of lumbar spine motion.  See 38 C.F.R. § 4.71a, DC 
5295 (1996).

Thereafter, the rating criteria for IVDS were amended 
effective September 23, 2002. 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  These changes were incorporated into 
subsequent changes to the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
which became effective September 26, 2003.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The Veteran filed his claim for an increased rating in 
January 2004.  As such, the claim may only be reviewed under 
the schedular criteria in effect since September 2003.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating 
this disorder.  DC 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 
(lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (IVDS) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

IVDS will be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  According to the 
Formula for Rating IVDS Based on Incapacitating Episodes:

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the 
past 12 months.

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the 
past 12 months.

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the 
past 12 months.

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

At the outset, the Board notes that the Veteran manifests 
both chronic orthopedic and neurologic manifestations of his 
service-connected lumbar spine disability.  As addressed more 
fully below, the rating provided to the Veteran under the 
"old" criteria is not immediately transferable to the 
method of evaluation under the criteria in effect since the 
inception of this appeal.  As such, the Board will reevaluate 
all aspects of disability in a manner which awards the 
Veteran the maximum benefits under the current law.

With respect to the orthopedic manifestations, the medical 
evidence contemporaneous to the appeal period includes 
findings of lumbar spine flexion limited to 30 degrees (North 
Texas Physical Therapy and Rehabilitation Center reported 
dated March 2008), 45 degrees (private neurology consultation 
dated October 2003), 50 degrees (VA C&P examination report 
dated April 2005), and 60 degrees (Social Security 
Administration (SSA) examination report dated September 2004 
and VA C&P examination reports dated February 2004 and May 
2007).

The additional private and VA clinical records are replete 
with references to decreased lumbar spine range of motion 
(ROM) with muscle spasm.  However, these clinical records do 
not describe the extent of motion loss in degrees.  A 
December 2006 private clinical record does describe ROM which 
was 2/5 of normal, which is consistent with a finding of 36 
degrees of forward flexion.  See 38 C.F.R. § 4.71a, Plate V.  

Additionally, a May 2008 VA clinical record described "very 
restricted and guarded" trunk ROM in all directions while a 
June 2008 VA clinical evaluation described very limited 
active range of motion in flexion, extension and rotation.  
At the June 2008 clinical evaluation, the Veteran reported an 
inability to barely touch his knees when bending.

The Board observes that the Veteran's 40 percent rating 
awarded in October 1996 was predicated upon a finding of 
severe limitation of lumbar spine motion.  The August 1996 VA 
C&P examination, which formed the basis for this award, found 
lumbar spine motion limited to 35 degrees in forward flexion 
with exquisite pain objectively demonstrated on all lumbar 
spine movements except rotation.

Overall, the medical evidence during the appeal period shows 
that the Veteran has manifested lumbar spine motion loss 
ranging from 30 to 60 degrees.  In April 2005, the VA C&P 
examiner described the Veteran as having painful motion in 
flexion beginning at 30 degrees.  In May 2007, the VA C&P 
examiner found that the Veteran's lumbar spine flexion was 
reduced from 60 to 40 degrees with repetitive motion.  The 
Veteran himself has described instances of limitation of 
forward bending to the extent he could not touch his knees.  

The Board is of the opinion that the Veteran's overall lumbar 
spine motion loss, when considering his additional motion 
loss during flare-ups of disability, more nearly approximates 
the criteria for forward flexion limited to 30 degrees or 
less.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45.  
Thus, a 40 percent rating is appropriate for the chronic 
orthopedic manifestations of the Veteran's service-connected 
lumbar spine disability for the entire appeal period.

Clearly, however, the Veteran does not manifest unfavorable 
ankylosis of the entire thoracolumbar spine.  A VA C&P 
examiner in May 2007, based upon physical and X-ray 
examination, stated that there was no clinical or 
radiographic evidence of ankylosis.  There is no medical 
evidence to the contrary.  Thus, a higher rating for the 
orthopedic manifestations of the Veteran's lumbar spine 
disability is not warranted for any time during the appeal 
period.  

As the maximum available rating based upon limitation of 
motion has been awarded, there is no further basis to 
consider a higher rating based upon painful motion and 
functional impairment.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With respect to the chronic neurologic manifestations of the 
Veteran's service-connected lumbar spine disability, the 
Veteran has been diagnosed with radiculopathy of the left and 
right lower extremities since the inception of this appeal.  
See VA C&P examination dated August 1996 (attributing 
discogenic disease with clinical left L5 radiculopathy to 
service-connected origin); and private prescription note 
dated September 2003 (diagnosing right lower extremity 
radiculopathy).

The Veteran has reported subjective bilateral leg symptoms of 
pain radiation and numbness which have been clinically 
correlated to magnetic resonance imaging (MRI) scan findings 
in June 2004 and April 2008, which demonstrated disc bulging 
at L3-L4 and L4-L5 with moderate indentation upon the ventral 
aspect of the thecal sac, narrowing of the neural foramina 
bilaterally and right foraminal stenosis.  

The Veteran's bilateral leg symptoms clearly have a disabling 
aspect, having been treated with lumbar epidural steroid 
injections, caudal epidural injections with RACZ catheter, 
Kenalog and Toradol injections, pain medications, and a 
prescription of Neurontin.

On review of the record, the Board finds that the Veteran has 
also manifested objective impairment of the right and left 
lower extremities as a result of his radicular symptoms.  For 
example, a private physical therapy record in March 2008 
noted lower extremity strength of 4-/5 grossly.  Similarly, 
two separate VA clinical evaluations in June 2008 
demonstrated objective evidence of 4/5 muscle strength 
bilaterally.  One of those examinations noted a reduced 
muscle stretch reflex at the knees and ankles.  A private 
medical examination in October 2003 detected some right foot 
weakness while another private examination in June 2008 noted 
"some" sensory changes along the dorsal aspect of the right 
foot

Additionally, a private neurologic examination in July 2008 
was significant for 1/4 reflexes in the knees, 2/4 reflexes 
in the ankles, and decreased sensation in the lateral aspect 
of the right leg under the knee and the lateral aspect of the 
right foot to temperature, touch and pinprick.  This examiner 
stated that the Veteran experienced right leg weakness due to 
his disc abnormalities.

However, the Veteran's other clinical findings during the 
appeal period have demonstrated no significant sensory or 
motor deficit of either the right or left lower extremity.  
For instance, VA C&P examinations in February 2004, April 
2005 and May 2007, as well as a September 2004 neurologic 
examination conducted for the Social Security Administration 
(SSA), showed that the Veteran's sensation was intact to 
pinprick sensation, had 5/5 manual muscle strength and had 
physiologic and symmetrical reflexes.  VA C&P examinations in 
February 2004 and April 2005 noted normal muscle tone.  
Additional evidence includes VA clinical records dated August 
2004, December 2004 and January 2005 which found no gross 
motor or sensory deficits in the lower extremities.

Overall, the Board finds that the lay and medical evidence 
demonstrates that the Veteran's chronic neurologic 
manifestations of service-connected lumbar spine IVDS is 
manifested by right lower extremity radiculopathy resulting 
in pain and numbness sensations with slight muscle weakness 
and sensory deficit, and left lower extremity radiculopathy 
resulting in pain and numbness sensations with slight muscle 
weakness but no sensory deficit. 

The Board finds that such symptoms are compatible with 
incomplete paralysis of the sciatic nerve which is not more 
than mild in degree in each lower extremity.  As such, the 
Board finds that separate 10 percent ratings for the chronic 
neurologic manifestations of right and left lower extremity 
neuropathy due to IVDS have been met for the entire appeal 
period.

However, given the slight muscle weakness demonstrated in 
each lower extremity which is not chronically present, and 
the absence of other organic changes present such as muscular 
atrophy or trophic changes, the Board finds that such 
symptoms do not meet, or more nearly approximate, the 
criteria for incomplete paralysis of the sciatic nerve which 
is moderately disabling in degree.

Notably, the record contains a Certificate of Eligibility for 
a Parking Permit which reflects a diagnosis of "partial or 
permanent paralysis, ankylosis of the lower extremities" 
related to an "[i]njury of the central or peripheral nervous 
system."  The certificate is not accompanied by any 
corroborating clinical findings, and no rational for the 
diagnosis is offered.  

In the absence of further explanation, the Board assigns 
little, if any, probative value to this form of evidence 
given the overwhelming private and VA clinical findings 
throughout the appeal period.  See Stefl, 21 Vet. App. at 
123.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against separate ratings in excess of 10 
percent for the chronic neurologic manifestation of right and 
left lower extremity radiculopathy due to IVDS for any time 
during the appeal period.

The Board finds that the Veteran will be rated as 40 percent 
for his chronic orthopedic manifestation of lumbar spine 
motion, a separate 10 percent rating for his chronic 
neurologic manifestation of radiculopathy of the right lower 
extremity, and a separate 10 percent rating for his chronic 
neurologic manifestation of radiculopathy of the left lower 
extremity.  

The Veteran may be entitled to a higher rating under DC 5243 
by alternate consideration of the frequency and duration of 
his incapacitating episodes of IVDS.  A 60 percent rating 
based upon the duration of incapacitating episodes of IVDS 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.  Important for this decision, an 
incapacitating episode as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243 (NOTE 1).

The Board has closely reviewed the record, and finds that the 
Veteran is not shown to have experienced incapacitating 
episodes IVDS having a total duration of at least 6 weeks in 
any given 12-month period, as defined by VA regulation.

The Veteran alleges periods of incapacitation due to IVDS.  
For instance, he reported to a VA examiner in February 2004 
of being given a medical certificate from January to March 
2004 prescribing "absolute bedrest" by his physician.  On 
VA examination in May 2007, the Veteran alleged periods of 
physician prescribed bedrest for 6 days in May 2006, 8 days 
in October 2006, 8 days in December 2006 and 6 days in 
January 2007, totaling 28 days of physician prescribed 
bedrest.

Otherwise, the Veteran has repeatedly referenced work excuses 
provided by his private examiner as meeting the definition of 
"incapacitating episodes" as defined by VA regulation.  The 
record, in fact, contains numerous work excuses due, in part, 
to his service-connected lumbar spine disability (identified 
as herniated nucleus pulposus (HNP)) for the following time 
periods:

August 28 through September 8, 2003
December 29, 2003;
January 12, 2004 to January 20, 2004;
January 26, 2004;
January 27, 2004 to February 14, 2004;
March 1, 2004 to March 31, 2004 (totally 
incapacitated);
April 24, 2004 to May 2, 2004;
May 18, 2004 to May 19, 2004;
July 6, 2004 to August 27, 2004; and
September 9, 2004 to May 31, 2005;

Notably, in a March 2005 report, the Veteran's treating 
physician explained that the Veteran had been deemed totally 
incapacitated due to pain from his neck down to his sacral 
region, the hips, legs, knees and feet.  

However, the Veteran must understand that none of these work 
excuses, or the supporting clinical records, actually 
prescribe bedrest to treat IVDS.  None of the medical 
evidence in this case reflects that a doctor has prescribed 
bed rest for IVDS for periods of time amounting to 6 weeks 
over a period of any given year.  

Accordingly, the Board finds by the preponderance of the 
evidence that the Veteran has not met the criteria for 60 
percent rating for incapacitating episodes of IVDS as defined 
under DC 5243.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is cognizant of the physical limitations reported 
by the Veteran and his spouse regarding his lumbar spine 
disability.  For example, the Veteran and his spouse describe 
that the Veteran's lumbar spine disability interferes with 
activities of daily living such as bending, stooping, 
carrying weight, etc.  The Veteran's spouse reports having to 
assist the Veteran in matters such as tying his shoes, 
picking objects off the floor, and towel drying.  
Furthermore, it is noted that the Veteran has been prescribed 
a 4 wheel walker with seat.

The Veteran's reported functional impairments have been 
considered and relied upon in assigning the maximum schedular 
rating based upon limitation of motion.  Notably, the Veteran 
did not meet the schedular criteria for motion loss of 30 
degrees or less but, with consideration of the Veteran's 
reported functional impairments under 38 C.F.R. §§ 4.40 and 
4.45, the Board has found that the Veteran more nearly 
approximates such criteria by application of 38 C.F.R. § 4.7.  
Notably, a higher schedular rating is available for 
orthopedic manifestations of IVDS, but such criteria have not 
been met.

The Board has further taken into account the Veteran's 
impairment of the right and left lower extremities, and 
awarded separate 10 percent ratings.  Notably, higher 
schedular ratings are also available for these neurologic 
manifestations of IVDS, but such criteria have not been met..

Furthermore, the Board has considered whether a higher rating 
may be awarded based upon the frequency and duration of 
incapacitating episodes of IVDS, but found that such criteria 
have not been met.

The Board further observes that the RO has considered whether 
the Veteran is entitled to a total disability rating based 
upon individual unemployability, and that determination has 
not been appealed to the Board.

On review of the Veteran's assertions that are deemed 
credible and supported by the clinical findings of record, 
the Board finds that there are no aspects of his IVDS 
disability which are not contemplated in the schedular rating 
criteria.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  Thun, 22 Vet. App. 
at 215.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the service connection claim, a pre-
adjudicatory RO letter dated January 2004 advised the Veteran 
of the types of evidence and information deemed necessary to 
both reopen and substantiate his left knee disability claim 
on the merits.  This letter advised the Veteran of multiple 
forms of evidence that may be capable of substantiating his 
claim, and the relative duties upon himself and VA in 
obtaining such evidence.  Notably, the Veteran's application 
to reopen a prior final decision was successful, and the 
claim is being reviewed on the merits.

Post-adjudicatory RO letters dated March 2006, April 2007 and 
October 2008 informed the Veteran as to how VA determines a 
disability rating, and effective dates of awards.

With respect to the increased rating claim being decided, a 
pre-adjudicatory RO letter dated January 2004 advised the 
Veteran of the types of evidence and information deemed 
necessary substantiate the claim and the relative evidentiary 
duties.  This letter advised the Veteran to submit evidence 
showing that his service-connected disability had increased 
in severity, which may include a statement from his doctor, 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests.  The Veteran could also submit statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had become worse.  Additionally, the Veteran could 
submit his own statement completely describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by his 
disability.

Post-adjudicatory RO letter dated March 2006 and April 2007 
informed the Veteran as to how VA determines a disability 
rating, and effective dates of awards.

Additionally, a post-adjudicatory RO letter in May 2008 
provided the Veteran the diagnostic criteria for evaluation 
his lumbar spine disability under the General Rating Formula 
for Diseases and Injuries of the Spine.

Overall, the notice letters provided to the Veteran on both 
claims have substantially complied with the notice content 
requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 48 (2008).  The timing 
deficiencies were cured with readjudication of the claims in 
a February 2009 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board is aware that the Veteran was not specifically 
provided the criteria for evaluating paralysis of the sciatic 
nerve under 38 C.F.R. § 4.124a.  The Veteran, in numerous 
statements of record, has described the symptoms associated 
with his radiculopathy and has provided argument regarding 
the length, duration and frequency of incapacitating episodes 
of IVDS.  A separate folder prepared and submitted by the 
Veteran summarizes his various arguments with reference to 
highlighted portions of private and VA clinical records which 
he believes supports his allegations.  Notably, this folder 
contains a July 2008 private neurological examination report, 
obtained and submitted by the Veteran, which has been 
accepted by the Board as supporting compensable evaluations 
for his chronic neurologic manifestations of IVDS.  On the 
totality of the circumstances in this case, the Board can 
find no notice error which has been prejudicial to the 
Veteran.  See Shinseki, Secretary of Veterans Affairs v. 
Sanders, 556 U.S. ___ (2009), overruling in part Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that the 
claimant, and not VA, holds the burden of establishing 
prejudicial notice error).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, VA clinical records, SSA records and all available 
private medical records identified by the Veteran as relevant 
to his appeal.  There are no outstanding requests to obtain 
any additional private medical records for which the Veteran 
has both identified and authorized VA to obtain on his 
behalf.

With respect to the left knee claim, a medical opinion was 
obtained in May 2007 based upon review of the claims folder.  
This examination report accurately discussed the accepted 
factual history, and provided an explained opinion based upon 
the examiner's own medical knowledge and review of orthopedic 
literature.  Thus, this examination report is clearly 
adequate for rating purposes.  

As held above, the Board finds no credible evidence of in-
service injury, complaint or treatment for left knee 
disability as well as no credible evidence of persistent or 
recurrent symptoms since service.  As a result, the Board 
finds no basis for obtaining medical opinion on a direct 
service connection theory. 

With respect to the lumbar spine disability, the Veteran was 
last afforded VA examination in May 2007.  Notably, the 
Veteran's representative has requested a remand for an 
additional VA examination based upon an increased severity of 
symptoms since the May 2007 VA examination.  

As noted above, VA does not favor examination reports of VA 
examiners above private examiners as long as they meet the 
requirements of 38 C.F.R. § 4.2.  In this case, the Veteran 
underwent an extensive private neurologic examination in July 
2008 which meets all the requirements for an adequate VA 
examination.  This examination report supplements the 
evidentiary record, and all findings are accepted in full.  
Since this July 2008 examination, there is no lay or medical 
evidence suggesting an increased severity of symptoms to the 
extent that a higher rating may still be possible.  Thus, 
there is no duty to provide further medical examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for left knee disability is denied.

Entitlement to a disability rating in excess of 40 percent 
for a service connected low back disability is denied.  

Entitlement to a 10 percent disability rating for 
radiculopathy of the left lower extremity is granted.  

Entitlement to a 10 percent disability rating for 
radiculopathy of the right lower extremity is granted.  



REMAND

The Veteran last underwent VA examination of his service-
connected right knee in May 2007.  Additional evidence added 
to the record as a result of the Board's April 2008 remand 
reflects that, in January 2008, the Veteran underwent 
arthroscopy of the right knee with partial medial and lateral 
meniscectomy and abrasive chondroplasty.  

In this regard, an October 2008 VA clinical orthopedic 
consultation reflected the Veteran's complaint of unresolved 
right knee symptoms treated with steroid injections.

As the recently received evidence suggests an increased 
severity of the Veteran's right knee symptoms, the Veteran 
should be afforded additional examination to evaluate the 
current severity of his right knee disability.  VAOPGCPREC 
11-95 (Apr. 7, 1995) (VA examination is not adequate for 
rating purposes when the claimant alleges that the disability 
in question has undergone an increase in severity since the 
time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
treatment for right knee disability at the 
Dallas, Texas VA Medical Center since 
October 2008.

2.  Schedule the Veteran for appropriate 
examination for the purpose of determining 
the nature and severity of his right knee 
disability.  The claims folder must be made 
available to the examiner for review.  After 
physically evaluating the Veteran, the 
medical examiner should address the 
following questions, to the best of his/her 
medical knowledge:


a) What are the Veteran's range of motion 
findings in extension and flexion of the 
right knee?

b) Does the Veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right knee joint?  If 
feasible the examiner should portray any 
additional functional limitation of the 
right knee due to these factors in terms 
of degrees of additional loss of motion.  

If not feasible, this should be stated 
for the record together with the 
rationale.  If the Veteran does not have 
pain or any of the other factors, that 
fact should be noted in the file; and

c) Does the Veteran have any recurrent 
instability or lateral subluxation of the 
right knee?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe 
in degree?  

The reasoning for the opinions expressed should 
be fully set forth.  The examination report 
should reflect that such a review was conducted.

3.  Upon completion of the above, readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of the 
case and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


